Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew Wakefield appeals the district court’s order dismissing his complaint as frivolous under 28 U.S.C. § 1915A(b) (2012). We have reviewed the record and find that this appeal is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). Accordingly, we dismiss the appeal for the reasons stated by the district court. Wakefield v. Circuit Court of Va., No. 1:16-cv-00666-AJT-JFA (E.D. Va. Aug. 26, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED